DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 must end in one period (“.”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 recite the protective garment meets the level regulation requirements under the AAMI standard. However, the limitations are indefinite because it is an attempt to claim a standard that is subject to change as determined by various Institutes and Associations. Further, it is not clear from the claim or the specification what additional properties or feature the protective garment must have in order to meet those requirements. As such, the recited limitation cannot be considered a definite structural element further limiting the scope of the claimed invention. Therefore, this recitation cannot be interpreted as further limiting the scope of the claim for purposes of applying prior art.
Claim 19 is similarly rejected for depending on rejected claim 18. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0347730 A1 to Baychar (hereinafter “Baychar”). 
	For claim 1, Baychar discloses a protective garment (para 0001, fig. 2) comprising: a fabric material comprising a woven fabric, a knitted fabric, a nonwoven fabric, or combinations thereof (composite layers 10-40, paras 0018-0020), the fabric material including a water resistant (paras 0087-0088 and 0109-0113) and antimicrobial treatment (paras 0108, 0112, and 0197), the water resistant and antimicrobial treatment containing a combination of a durable water resistant composition (paras 0087-0088 and 0109-0113) and an antiviral composition, the antiviral composition including at least one antiviral agent (paras 0108, 0112, and 0197).  

	For claim 2, Baychar discloses a protective garment as defined in claim 1, wherein the antiviral agent comprises silver ions (paras 0108, 0112, and 0197). 

	For claim 3, Baychar discloses a protective garment as defined in claim 2, wherein the antiviral composition includes silver ions in combination with copper ions (paras 0108, 0112, and 0197). 

	For claim 5, Baychar discloses a protective garment as defined in claim 1, wherein the antiviral agent comprises a silver-containing material, a copper-containing material, a quaternary compound, a parathion, a chitosan, triclosan, or mixtures thereof (paras 0108, 0112, and 0197). 

For claim 6, Baychar does not specifically disclose a protective garment as defined in claim 1, wherein the fabric material maintains a spray rating of at least 70 after ten laundry cycles. However, it is noted that the claimed limitation is an intended use of the protective garment, and has been fully considered. The limitation is deemed to not impose any structural limitations that distinguish over the cited references. Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function. As Baychar discloses the structure of a “protective garment,” see discussion above and teachings of Baychar, there would be a reasonable expectation for the protective garment of Baychar to perform the claimed functions so as the product is used for its intended purposes (see MPEP 2114).

	For claim 7, Baychar does not specifically disclose a protective garment as defined in claim 1, wherein the fabric material maintains a water absorption of less than about 10% after five laundry cycles.  However, similar to claim 6, it is noted that the claimed limitation is an intended use of the protective garment, and has been fully considered. The limitation are deemed to not impose any structural limitations that distinguish over the cited references. Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function; as Baychar discloses the structure of a “protective garment,” see discussion above and teachings of Baychar, there would be a reasonable expectation for the protective garment of Baychar to perform the claimed functions so as the product is used for its intended purposes (see MPEP 2114).

For claim 8, Baychar discloses a protective garment as defined in claim 1, wherein the water resistant and antimicrobial treatment is substantially fluorocarbon free (para 0111). 

	For claim 9, Baychar discloses a protective garment as defined in claim 8, wherein the durable water resistant treatment comprises a polyurethane polymer (paras 0025-0027, 0108, and 0113-0115). 

	For claim 10, Baychar discloses a protective garment as defined in claims 8, wherein the polyurethane polymer comprises an aliphatic polyester/ether polyurethane polymer (paras 0025-0027, 0108, and 0113-0115).

	For claim 11, Baychar a protective garment as defined in claim 8, wherein the durable water resistant treatment contains an acrylic polymer (paras 0025-0027, 0108, and 0113-0115).

	For claim 14, Baychar discloses a protective garment as defined in claim 8, wherein the durable water resistant treatment contains a first polyurethane polymer and a second polyurethane polymer (paras 0025-0027, 0108, and 0113-0115).

	For claim 16, Baychar does not specifically disclose a protective garment as defined in claim 1, wherein the protective garment maintains Level 2 protection according to AAMI after 60 laundry cycles. However, similar to claim 6, it is noted that the claimed limitation is an intended use of the protective garment, and has been fully considered. The limitation are deemed to not impose any structural limitations that distinguish over the cited references. Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function; as Baychar discloses the structure of a “protective garment,” see discussion above and teachings of Baychar, there would be a reasonable expectation for the protective garment of Baychar to perform the claimed functions so as the product is used for its intended purposes (see MPEP 2114).

	For claim 17, Baychar does not specifically disclose a protective garment as defined in claim 1, wherein the protective garment maintains Level 3 protection according to AAMI after 60 laundry cycles.  However, similar to claim 6, it is noted that the claimed limitation is an intended use of the protective garment, and has been fully considered. The limitation are deemed to not impose any structural limitations that distinguish over the cited references. Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function; as Baychar discloses the structure of a “protective garment,” see discussion above and teachings of Baychar, there would be a reasonable expectation for the protective garment of Baychar to perform the claimed functions so as the product is used for its intended purposes (see MPEP 2114).

	For claim 18, Baychar does not specifically disclose a protective garment as defined in claim 1, wherein the protective garment maintains Level 4 protection according to AAMI after 60 laundry cycles. However, similar to claim 6, it is noted that the claimed limitation is an intended use of the protective garment, and has been fully considered. The limitation are deemed to not impose any structural limitations that distinguish over the cited references. Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function; as Baychar discloses the structure of a “protective garment,” see discussion above and teachings of Baychar, there would be a reasonable expectation for the protective garment of Baychar to perform the claimed functions so as the product is used for its intended purposes (see MPEP 2114).

	For claim 19, Baychar discloses a protective garment as defined in claim 18, wherein the fabric material includes a film layer positioned in between a first outer fabric layer and a second outer fabric layer (paras 0020 and 0117). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baychar in view of US 2018/0044847 A1 to Swamy (hereinafter “Swamy”). 
	For claim 4, Baychar does not specifically disclose a protective garment as defined in claim 1, wherein the antiviral composition comprises a ceramic carrier for the antiviral agent, such as a zeolite.  However, attention is directed to Swamy teaching an analogous antimicrobial treated textile and method manufacturing (abstract, and paras 0135-0140 of Swamy). Specifically, Swamy teaches the fabric treatment may include resins treated with zeolite (paras 0302-0306 of Swamy). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Baychar would be modified wherein the antiviral composition comprises a ceramic carrier for the antiviral agent, such as a zeolite, for purposes of absorbing fluorides during the manufacturing process, as taught by Swamy. 

	For claim 15, Baychar does not specifically disclose a protective garment as defined in claim 14, wherein the first polyurethane polymer comprises an aliphatic polyester/ether polyurethane polymer and the second polyurethane polymer comprises a blocked isocyanate.  However, attention is directed to Swamy teaching an analogous antimicrobial treated textile and method manufacturing (abstract, and paras 0135-0140 of Swamy). Specifically, Swamy teaches antimicrobial agents contained in the polymetric matrix also contain a crosslinking agent for better integration and adhesion of the agent in the treatment mixture (paras 0150-0159) (also see paras 0651, 0717 and 0731). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Baychar would be modified wherein the first polyurethane polymer comprises an aliphatic polyester/ether polyurethane polymer and the second polyurethane polymer comprises a blocked isocyanate, as taught by Swamy, for purposes of providing a better integration and adhesion of the agent in the treatment mixture, as taught by Swamy. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baychar in view of US 11,206,886 B1 to Clarke (hereinafter “Clarke”).
	For claim 12, Baychar does not specifically disclose a protective garment as defined in claim 8, wherein the durable water resistant treatment contains a wax. However, attention is directed to Clarke teaching an analogous fabric treated with a fluid repellant and antimicrobial compound (abstract of Clarke). Specifically, Clarke teaches a fluid repellant can be added to the fabric in the form of paraffin wax (col. 2, line 62 to col. 3, line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Baychar would be modified to comprise a fluid repellant in the form of paraffin wax for purposes of sealing and repelling the garment from fluid, as taught by Clarke. 

	For claim 13, the modified Baychar teaches a protective garment as defined in claim 12, wherein the wax comprises a paraffin wax (see discussion for claim 12 above). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baychar in view of US 2019/0030855 A1 to Anantharamaiah (hereinafter “Anantharamaiah”). 
	For claim 20, Baychar discloses a protective ferment as defined in claim 1 wherein the woven fabric that comprises the body portion and sleeves (paras 0236-0239) comprises a woven fabric made from polyester yarns and wherein the woven fabric that comprises the body portion and each sleeve comprises a woven fabric made from yarns containing polyester fibers (paras 0121, 0132, 0200 and claim 11). 
	Baychar does not specifically disclose the woven fabric is calendered and has a basis weight of from about 0.5 osy to about 4 osy and the fabric having a yarn density in a warp direction of from about 100 yarns per inch to about 180 yarns per inch and in a fill direction of from about 60 yarns per inch to about 120 yarns per inch. However, attention is directed to Anantharamaiah teaching an analogous fabric treated with a fluid repellant and antimicrobial compound (abstract of Anantharamaiah). Specifically, Anantharamaiah teaches the woven fabric is calandered and with similar basis weight and density to that claimed (paras 0007, 0023, 0030, 0047, 0084 and 0092). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Baychar would be modified wherein the woven fabric is calandered, and has a similar bases weight and density to that claimed, for purposes of imparting to impart strength and coherency to the fabric layer through clandering and providing suitable protection while maintaining feature important to wearability, such light weight and breathability. Further, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732